 112305 NLRB No. 15DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The judge inadvertently referred to Clare Annen and Ron Nelson,the International union representative and the local union vice presi-
dent, respectively, as ``Claude Annan'' and ``Roy Nelson.''2We agree with the judge's conclusion that the Respondent hadno obligation to provide the Union with the financial information re-
quested. We also agree with the judge that a good-faith bargaining
impasse existed when the Respondent implemented its final contract
offer on July 22, 1987. In so doing we specifically rely on the par-
ties' deadlock on significant issues involving the Respondent's flexi-
bility and pension plan proposals. We, thus, find it unnecessary to
decide whether any other factor contributed to the impasse here.1There is conflicting testimony regarding some allegations of thecomplaint. In resolving these conflicts, I have taken into consider-
ation the apparent interests of the witnesses. In addition, I have con-
sidered the inherent probabilities; the probabilities in light of other
events; cooperation or lack of it; and consistencies or inconsistencies
within the testimony of each witness and between the testimony of
each and that of other witnesses with similar apparent interests. In
evaluating the testimony of witnesses, I rely specifically on their de-
meanor and have made my findings accordingly. Although apart
from consideration of demeanor, I have taken into account the
above-noted credibility considerations, my failure to detail each of
these is not to be deemed a failure on my part to have fully consid-
ered it. Bishop & Malco, Inc., 159 NLRB 1159, 1161.Georgia-Pacific Corporation and United Paper-workers International Union, AFL±CIO. Cases7±CA±27150 and 7±CA±27199September 30, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn April 4, 1989, Administrative Law Judge PeterE. Donnelly issued the attached decision. The General
Counsel filed exceptions and a supporting brief; the
Respondent filed cross-exceptions and a supporting
brief; the Charging Party filed exceptions, a supporting
brief, and an answering brief to the Respondent's
cross-exceptions; and the Respondent filed an answer-
ing brief to the General Counsel's and the Charging
Party's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Linda Rabin, Esq. and Michael R. Blum, Esq., for the Gen-eral Counsel.Carl E. Verbeek, Esq. and David E. Khorey, Esq., of GrandRapids, Michigan, for the Respondent.DECISIONSTATEMENTOFTHE
CASEPETERE. DONNELLY, Administrative Law Judge. Thecharge in Case 7±CA±27150 was filed on July 20, 1987, by
United Paperworkers International Union, AFL±CIO (the
Charging Party or the Union). The charge in Case 7±CA±
27199 was filed by the Union on August 3, 1987. An order
consolidating cases, consolidated complaint and notice of
hearing was issued on September 30, 1987, alleging that
Georgia Pacific Corporation (the Employer, Company, or Re-
spondent) refused to bargain with the Union in violation ofSection 8(1) and (5) of the Act by refusing to provide certainfinancial records to the Union which were necessary and rel-
evant to the Union's performance of its function as the ex-
clusive collective-bargaining representative of the unit em-
ployees. The complaint further alleges 8(a)(1) and (5) viola-
tions in that Respondent unilaterally implemented its contractproposal without impasse having been reached. An answer
thereto was timely filed by Respondent. Pursuant to notice,
a hearing was held before the administrative law judge on
April 25 through 29, 1988. Briefs have been timely filed by
Respondent, the General Counsel, and the Charging Party
which have been duly considered.FINDINGSOF
FACTI. THEEMPLOYER
'SBUSINESS
The Employer is a Georgia corporation with paper plantsand papermills throughout the United States, including the
Kalamazoo Paper Division mill in Kalamazoo, Michigan.
During the calendar year in 1986, Respondent, in the course
of its business operations, received gross revenues in excess
of $500,000. During the same period, Respondent purchased
and caused goods valued in excess of $50,000 to be shipped
directly to its Kalamazoo facility from points located outside
the State of Michigan. The complaint alleges, the answer ad-
mits, and I find that the Employer is an employer engaged
in commerce within the meaning of Section 2(6) and (7) of
the Act.II. LABORORGANIZATION
The complaint alleges, the Respondent admits, and I findthat the Union is a labor organization within the meaning of
Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Refusal to Furnish Information1. Facts1Respondent employs about 42,000 people; some 10,000 inthe pulp and paper division, which includes the manufacture
of paper and corrugated containers. The Union represents
about 8000 to 9000 of these employees under contract at
about 60 locations.At the Kalamazoo plant, Local 25 of the Union representsa unit of about 130 production employees. Local 78 of the
International Brotherhood of Fireman and Oilers also rep-
resents under contract approximately 100 powerhouse and
maintenance employees. Since 1968, the International rep- 113GEORGIA-PACIFIC CORP.2All dates refer to 1987 unless otherwise indicated.3Thomas Sullivan replaced Norman as acting resident plant man-ager on April 10 and took over as resident plant manager on August
1.4The 1984 contract was ratified approximately a month from thetime negotiations began, and within a day or two of its expiration
on May 1, 1984.5By prior agreement, the July 10 meeting was devoted primarilyto a review of pension issues by pension experts Richard Spitznass,
for the Company, and Paul Gross, for the Union.resentative serving the Kalamazoo location has been ClaudeAnnan. The most recent contract between the Union and Re-
spondent was a 3-year contract from May 1, 1984, to May
1, 1987.In March 1987,2prior to the initial negotiating session onApril 20, Resident Plant Manager David Norman3met withSmoothers and another employee at a local tavern where he
told them that the plant's financial condition was profitable
but that management could show a paper loss by assigning
corporate charges and losses to the Kalamazoo plant.On or about April 15, the union negotiating committeewas called together at the plant to meet a man named
Milliken, who was introduced to them by Sullivan as vice
president in charge of northeast operations. Milliken told
them that the upcoming negotiations would be difficult; that
the Kalamazoo plant was not healthy financially; not doing
as well as it should be; and that unless they found other or-
ders, it did not look good. He also mentioned that tough ne-
gotiations were coming up and that considerable concessions
had been made in other negotiations, identifying Respond-
ent's plant in Port Hudson, Louisiana, where he said they
had turned the plant around.The first negotiating session took place on April 20. Alto-gether, 11 meetings took place from April 20 until July 22
when the Respondent implemented its final proposal to the
Union.4At the first negotiating session on April 20, the Union andRespondent exchanged and briefly reviewed one another's
``agendas,'' basically a general listing of the topics or issues
to be negotiated. Annan was the spokesman for the Union's
negotiating committee and James T. Wright, director of in-
dustrial relations, was the Respondent's spokesman. Among
Respondent's proposals was a change in the pension plan.
On the pension matter, the Union's agenda incorporated a
letter seeking a 5-year extension of the PIUMPF plan with
annual increases in pension benefits. Other proposals on the
Company's agenda included the concept of ``flexibility'' in
job assignment of unit employees, and premium pay, includ-
ing weekend overtime.At this first session according to Annan, Local 25 Presi-dent Adrian Smothers and Recording Secretary Michael
Chamberlain, Wright described the economic condition of the
Kalamazoo plant as not ``too rosy'' and that the ``plan in
Kalamazoo is short.'' Wright testified that although he did
not recall using those words, he did tell the Union's negoti-
ating committee that Kalamazoo was ``a troubled facility'';
that there were factors that could affect the economic well
being of Kalamazoo. He identified those as competition from
both foreign producers and from other Georgia Pacific plants
where the products being made at Kalamazoo could be pro-
duced cheaper and more efficiently; for example, at Port
Huran new machinery had been installed which substantially
increased that plant's capacity to produce the same paper
being made at Kalamazoo. Wright explained that the Com-pany intended to move products from less efficient to moreefficient plants to reduce production costs.At the second meeting on April 24, in an exchange con-cerning the financial condition of the Kalamazoo plant,
Annan asked Wright if the plant was losing money. Wright
said that it was but, on inquiry from Annan, said that he was
unwilling to prove it. When asked why the plant was not
being sold, Wright said they did not sell a good performing
operation.In June 12, at the seventh negotiating session, David Rey-nolds, Respondent's vice president of human resources, sub-
stituting for Wright as the Respondent's spokesman, told the
Union's negotiating committee that Georgia Pacific was a
very wealthy company, probably the wealthiest in the indus-
try. Reynolds further stated, according to Chamberlain, ``We
are not an impoverished Company. We are not pleading pov-
erty in this location, but, Mr. Annan, when you tell these
people that the Company has all the tools, you're playing
with their jobs.'' When asked why Respondent was looking
for concessions if the Company was doing so well, Reynolds
replied that they just wanted more.At the next bargaining session on June 18, Wright accusedthe Union of stalling the negotiations by not submitting anycounterproposals and complained about this delay while the
Kalamazoo operation was losing money by the ``bucketsful.''At the ninth session on July 1, Wright complained aboutdiscussing certain plant safety items raised by the Union,
calling them ``chicken shit'' items, and accused the Union of
stalling while the Kalamazoo operation was losing money.
However, Wright also made the statement that they were not
pleading poverty at the Kalamazoo plant. Sullivan also rep-
resented to the Union that the Kalamazoo plant had suffered
substantial losses in the last 2 years. It was also at this July
1 meeting that the Respondent submitted a complete proposal
which, by its terms, was to become a final proposal unless
an acceptable proposal was received from the Union at the
next meeting scheduled for July 10. The cover page of the
Company's proposal reads in relevant part,Because the productivity improvements and savingscontained herein are very important to the mill, unless
an acceptable proposal is received from the Union in
the meeting for July 10, 1987, this offer shall become
the Company's final offer.By letter dated July 8 to Sullivan, Annan states that be-cause of ``conflicting views'' presented by management con-
cerning the financial status of the Kalamazoo operation, it
was requesting that ``financial data'' on the Kalamazoo oper-
ation be made available at the July 10 meeting in order to
``properly represent'' the membership.Near the close of the July 10 bargaining session,5Wrighthanded the Union a letter dated July 10. The letter was ad-
dressed to Annan from Wright and reads as follows:This letter is intended to clarify the Company's posi-tion and to respond to your July 8, 1987 letter. It is
unfortuniate [sic] that you are confused about the Com-
pany's statements but I can assure you that any confu- 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
sion you may have was not caused intentionally by theCompany. We are responding to your letter as follows:I. We are not pleading poverty and have not plead[sic] poverty or inability to pay. We are only claiming
that we are unwilling to pay wages and fringe benefits
which we believe will make competition more difficult.II. Georgia-Pacific is a publicly held corporation andits full operating results have been disclosed to the pub-
lic and to our stockholders. We believe that you and
your International have the information regarding the
Company's operating results.III. Although we are not admitting any legal obliga-tion to do so, since you are particularly interested in the
operating results, including financial data, for the Kala-
mazoo Division, we are willing to make an informal
disclosure of the Kalamazoo Division's operating re-
sults for the past 2 years by showing copies of the
monthly profit and loss statements to two employee
members of the Union's Bargaining Committee pro-
vided:1. The two individuals and the Union will agreeto keep the information confidential, i.e., it will not
be disclosed outside the bargaining unit, and2. The process of disclosing these records will notfurther delay the bargaining process.We are concerned that this late request not impedethe overall bargaining process. We have been meeting
with you, in numerous meetings, since April 20 and
have repeatedly indicated that we would supply you
with the information you need in order to keep the bar-
gaining process moving in a timely manner, and that
necessary to comply with the legal requirements. Fur-
ther, your request for financial data is so broad that it
is impossible to know what you claim you need.Our objective is to reach an agreement as promptlyas possible.Wright described the letter as a ``stab'' at providing what-ever information the Union wanted since the request was so
general in its terms, requesting only ``financial data,'' and
was sent in an effort to expedite bargaining. Smothers com-
plained that the conditions for receiving the information ap-
peared to exclude review by Annan. Wright confirmed that
the information was being made available only to two em-
ployee members of the bargaining committee as the letter in-
dicated. Wright testified that this information was not being
made available to Annan out of a concern for the confiden-
tiality of the information inasmuch as Annan dealt with com-
petitors of the Respondent in his capacity as an International
representative. At this meeting, Wright agreed to meet again
on July 15, not to negotiate, but to clarify the terms of ``its
final offer.''By letter dated July 10, written after the meeting on July10, Wright confirmed the July 15 meeting in the following
terms:Confirming our conversation at the conclusion of themeeting Friday, July 10, 1987, we are willing to meet
on Wednesday, July 15, 1987 to answer questions or
clarify the terms of our final offer that became effective
on July 10, 1987.On July 15, about 8 a.m., prior to the meeting set for thatdate, Annan, Smothers and Roy Nelson, vice president of the
Union, went to Sullivan's office where they met Wright, Sul-
livan, and Sam Seldors, director of industrial relations for
Kalamazoo. Sullivan asked Annan to describe exactly what
Company records they wanted to look at. Annan testified that
he responded:A. I told him that I wanted to see the computerprintouts of records which would show how the com-
pany was paying its bills. I wanted to see records inso-
far as their operations, operating, theirÐwhether they
wereÐwhat they were spending for operating, what
they wereÐwhat kind of profit they were making,
whether they were paying inter-company payables,
whether they were paying bills for any other Georgia
Pacific plant within the company.I told them I wanted to see, in effect, proof whichshowed their short term financial situation and I think
I used the short termÐover the next couple of months
and I said I'd like to see the financial records which
showed your long term, and I said like over the next
year or two years, what yourÐif you've got debts and
this type of thing.Q. Anything else that you recall specifically askingfor on the morning of July 15th?A. IÐI believe I asked specifically for, you know,the assets and their liabilities and that type of informa-
tion and I said I was doing [sic] in on the matter that
I wanted to see it on a very short term basis. And I be-
lieve I mentioned the May 1, 1987 period. That'sÐQ. In connection with what?
A. So that IÐI wanted to see the records up untilfor a quarter to quarterÐthere's a quarterly operating
document and there is a year-to-date quarter operating
date. And I indicated to them that I knew that they kept
track of this information on their computer and that
they had computer sheets on this.Q. Did you, at any time, ask to see their actual fi-nancial books?A. No. IÐin fact, I specifically told them ``I don'twant to see any books. I want to see computer print-
outs.''Following this exposition, Sullivan told Annan that he wouldnot be allowed to look at the Respondent's figures, presum-
ably because Annan was excluded from such access underthe terms of the Respondent's prior offer to provide profit-
and-loss information. Rather than accede to this restriction,
the union representatives left, contending that, without
Annan, the information would be of no value to Smothers
and Nelson.At the meeting later in the day on July 15, Annan tookthe position that this was a negotiating session despite
Wright's prior declarations that the meeting was only to clar-
ify the Respondent's final offer of July 1 as finalized on July
10. On this note of discord, the meeting ended. However,
Respondent did agree to hold open until July 20, its July 10
final offer to allow two employees of the Union's bargaining
committee to review certain profit-and-loss information.By letter dated July 16, Sullivan advised Annan, inter alia: 115GEORGIA-PACIFIC CORP.We believe the negotiations are deadlocked. Becausethe Union did not make an acceptable proposal to the
Company in either the meeting of July 10th or July
15th, we are definitely at an impasse. Therefore, we
will terminate the existing labor agreement at 7:00 a.m.
on Wednesday, July 22, 1987, and will implement the
terms of the July 1st proposal, as modified on July
10th, at that time.On July 22, Respondent implemented many of the provi-sions of its final offer.After the charges in the instant case were filed, sometimein September, an NLRB agent named Kassel spoke to Annan
in an effort to discover what information Annan wanted from
Respondent. The record discloses this relevant exchange with
Annan:THEWITNESS: Okay. Okay. Mr. Kassel asked mewhat we wanted from Georgia Pacific. And I told him
we wanted the Company's operating costs, theÐwe
wanted their assets and their liabilities. We wanted to
know what their profits were before taxes.I indicated we wanted the information on what calledinter-Company receivables or payments. In other words,
what I think I told him what I wanted to know if Geor-
gia Pacific wasÐKalamazoo would be in charge for
any other location.I told him I wanted information on a short term basisand a long term basis so that IÐon a cash flaw. And
I indicated that I would like these on a quarterly basis
and on a year-to-date basis. And I specifically men-
tioned to him that a period of time that I wanted toÐ
the information up to was May 1 of 1987.JUDGEDONNELLY: What did you say? You say youindicated this period.THEWITNESS: Yes, that'sÐJUDGEDONNELLY: What wasÐwhat did you say tohim? What period of time did you ask him for?THEWITNESS: Well, I asked him for quarterly fig-ures and year-to-date figures. And I told him I wantedthe ending of those, I wanted them as of May 1 of
1987. WhichÐJUDGEDONNELLY: How far back?THEWITNESS: For quarterlyÐquarterly figure and ayear-to-date figure.JUDGEDONNELLY: Yes, but going back how far?THEWITNESS: Well, a year-to-date figure would beone year. It would be the one year figure onÐfor year
to date ending May 1, and would be aÐa three months
figure ending on May 1.JUDGEDONNELLY: Did you ask him for anyÐanyinformation beyond that back before that?THEWITNESS: Well, I indicated to him that I wantedto know aÐwhat I called their long term cash flow or
debt.JUDGEDONNELLY: Uh-huh.THEWITNESS: Which I wouldÐJUDGEDONNELLY: Now what did you ask for in thatrespect?THEWITNESS: Pardon?JUDGEDONNELLY: What did you ask him for in thatrespect?THEWITNESS: That's all I askedÐJUDGEDONNELLY: What did you say to him?THEWITNESS: I said I just wanted to know whattheir long term debt was.BYMS. RABIN:Q. Did you ask for the long term debt with regardto any particular unit of time?A. I believe I just said a long term debt over the lastcouple of years.Q. What if anything did you say to Mr. Kassel dur-ing the telephone conversation about the Kalamazoo di-
vision's losses?A. I wanted to know whether, you knowÐI wantedto know basically what their profits for. You know, be
able to see theirÐwhether they had made a profit in
Kalamazoo.JUDGEDONNELLY: For what period of time?THEWITNESS: Same period of time.JUDGEDONNELLY: What was that?THEWITNESS: The figure that would have been a cu-mulative for a year period of time and for a quarterly
period of time, three month period.JUDGEDONNELLY: And is that what you told theBoard agent?THEWITNESS: That's what I told Mr. Kassel.BYMS. RABIN:Q. Were youÐdid you indicate to Mr. Rassel thatyou wantedÐhow many quarterly reports for the year
May 1, '86, to May 1, '87, did you indicate to Mr.
Rassel that you wanted it?A. I gather I was asking him for ourÐfor the quar-terly reportÐbroken down quarterlyÐyear-to-date bro-
ken down in a quarterly basis.Q. You say you ``gathered.'' DoÐ
A. Yes. I mean that's what I was saying toÐ
Q. Is that what you said or not?
A. That's what IÐI gave him a lot ofÐlot of re-quests for information and I'm not a hundred percent
sure if I said specifically that word to him.Q. Which word?
A. You know, theÐI think I said a cumulative quar-terly report.I'm not sure if I said that specifically to him.Thereafter, a Board agent spoke to Wright and apparentlyrelayed to him his view of the information being sought by
Annan, although there is no specific testimony in that regard.
On September 10, a packet of information was submitted to
Annan. According to Annan, the information was deficient in
that it did not comport with the information sought through
the Board agent.By letter dated September 11 from Annan to Sullivan,Annan requested additional and detailed financial information
concerning the Kalamazoo operation. The letter read, in rel-
evant part:I would formally request that you furnish me withspreadsheets reports dealing with the following:A Kalamazoo Paper YTD Operating Statement for a12 month period ending the last of April 1987.A Kalamazoo Paper Operating Statement for thequarter, or applicable period, prior to May 1, 1987. This
document should include Gross Sales, Net Sales, Cost 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6NLRB v. Truitt Mfg. Co., 351 U.S. 149 (1956).7For this proposition, the General Counsel correctly cites, interalia, Neilsen Lithographing Co., 279 NLRB 877 (1986), remanded854 F.2d 1063 (7th Cir. 1988), and Coast Engraving Co., 282 NLRB1236 (1987). Accord: United Stockyards Corp., 293 NLRB 1 (1980).8The statements of former plant manager Norman are not ger-mane, because they were not made during negotiations, and thus
cannot be viewed as having been delivered in support of the conces-
sions Respondent sought.of Sales, Gross Operating Profit, Interest Expense andan Income Before Taxes calculation.A Kalamazoo Paper Balance Sheet for the periodprior to the same May 1, 1987. This document shouldinclude your Current Assests [sic], Accounts Receiv-
able, Inventories, Prepaid Expenses.This Balance Sheet should also show a Total CurrentAssets figure. Further, the Balance Sheet should show
any Intercompany transfer receivables. Finally a Total
Assets figure.This Balance Sheet should also show that the Cur-rent Liabilities are as well as any Long Term Debt and
any Intercompany payables.The parties next met on September 15. Wright was underthe impression that the meeting had been called for the pur-
pose of discussing an offer from the Union. Annan pro-
ceeded, however, to go into the data provided by the Com-
pany on September 10, commenting that from his analysis
the Company did not appear to be in financial difficulty be-
cause it was paying its bills on time. Wright declined to dis-
cuss the financial data.By letter dated September 16, Wright responded toAnnan's letter of September 11, to advise Annan that al-
though the Respondent had reservations about providing in-
formation, because it was not pleading any ability to pay, it
would make that information available. However, because
the information requested was confidential, complex, and
technical, it would be made available only to an accountant
of the Union's choosing who would be bound to respect the
confidentiality of the information obtained. To date, this has
not been done.On October 11, Annan wrote to Sullivan saying that be-cause an unfair labor practice complaint had issued against
Respondent, he was coming to Sullivan's office on October
12 to receive the financial information requested. Sullivan re-
fused, adhering to the terms of the September 16 letter.2. Discussion and analysisAn employer has an obligation, during contract negotia-tions, to provide a union with information in its possession
which is relevant to the bargaining process. In Truitt,6theSupreme Court held that information concerning the eco-
nomic condition of an employer is not relevant unless the
employer is asserting an inability to pay in which case, be-
cause good-faith bargaining requires that the claim be honest,
the employer is required to provide proof to support that
claim.In the instant case, the General Counsel contends that theevidence shows that Respondent was, in essence, pleading
poverty and that Respondent need not use the talismanic
words in order to trigger this obligation to accede to the
Union's request for economic data.7The General Counselpoints to statements made by various representatives duringthe course of the negotiations, set out more fully above,which it contends amount to an implied plea of poverty.8These statements include references to financial losses atKalamazoo, the deleterious effect of competition on the
Kalamazoo operation and in general, painting an economic
picture of the Kalamazoo operation which was not rosy.
However, more is necessary to establish a plea of poverty
than gloomy observations about Kalamazoo's difficult finan-
cial prospects. It is necessary not only for the ``poverty'' to
exist but for the Respondent to plead that poverty in support
of its economic demands. In other words, even if Kalamazoo
was losing money, unless Respondent took the position that
the concessions it sought were linked to those losses, it can-
not be said to have advanced a plea of inability to pay so
as to trigger an obligation to provide information concerning
its financial condition.In the instant case, Respondent made it quite clear duringthe course of negotiations that it disavowed any plea of pov-
erty. For example, at the June 18 meeting, even before the
initial request for ``economic data'' on July 8 was ever
made, Reynolds made it clear that Respondent was a very
wealthy corporation, was not pleading poverty, and wanted
concessions simply because ``we just want more.'' Although
some may fault this attitude, it certainly does not support the
General Counsel's contention that Respondent was pleading
poverty.It is also significant to note that nearly all the remarkswhich the General Counsel contends amount to an implied
plea of poverty were made, not in response to any Union re-
quest for information, but at earlier sessions, prior to the
Union's first request for information on July 8.Nor was the Union itself satisfied that the Respondent waspleading poverty to justify the concessions it sought. In its
July 8 letter, it alluded only to the ``conflicting views'' pre-
sented by management representatives about the financial
status of the Kalamazoo Paper Division. Annan recites this
``conflict'' in support of the demand for the ``financial data''
sought in the July 8 letter. In response, by letter of July 10,
Wright attempts to resolve the conflict by making it clear
that Respondent is not pleading poverty or an inability to re-
tain the contractual ``status quo,'' simply an unwillingness to
continue to pay fringe benefits or wages that would make
competition more difficult. In these circumstances, despite
the fact that representatives of the Respondent may have
painted a gloomy economic forecast for the Kalamazoo oper-
ation, and made certain extraneous or gratuitous canments
about its poor financial condition, I cannot conclude that a
fair evaluation of the entire record supports the conclusion
that Respondent was pleading poverty in support of the con-
cessions it was seeking. Atlanta Hilton, 271 NLRB 1600(1984); Advertisers Mfg. Co., 275 NLRB 100 (1985).Essentially, Respondent wanted to reduce its contractuallabor costs so as to maximize its profits. Is Respondent obli-
gated to validate that position to the Union? How would it
be done? As the court asks in Nielsen, ``But how do yousubstantiate a want? If a company says it wants to make
higher profits by reducing its labor costs, what data would
falsify its statement?'' Nielsen Lithographing Co. v. NLRB, 117GEORGIA-PACIFIC CORP.9Respondent raised other defenses to the allegations of refusal tofurnish information, including contentions that the requests were
vague and that sufficient information was provided to the Union. Be-
cause I have concluded that poverty was not being pleaded, I have
not considered any of the other defenses raised by Respondent.10The Union maintained this position throughout negotiations, andfiled an unfair labor practice charge against the Respondent for in-
sisting that the Union negotiate this matter. That charge was later
dismissed. Respondent also filed an unfair labor practice charge
against the Union for refusing to bargain over the matter. Complaint
issued on this charge, and that matter was settled on March 1, 1988.supra at 1065. See also Clemson Bros., 290 NLRB 944 fn.3 (1988), and Harvstone Mfg. Corp., 272 NLRB 939 (1984),reversed 785 F.2d 57 (7th Cir. 1986).This being the case, Respondent had no obligation to pro-vide the Union's bargaining committee with information con-
cerning its financial condition. Because it had no obligation
to provide such information, any information that it did pro-
vide was beyond any legal obligation to do so, and whatever
limitation Respondent chose to put on the disclosure of that
information, either as to content or those who would be enti-
tled to view it, were valid. Thus, Respondent was privileged
to limit the availability of such financial information so as
to exclude review by Annan.9B. Impasse1. FactsPrior to the outset of bargaining in 1987, the Union hadbecome aware that Respondent was making an effort at other
plants to withdraw bargaining unit employees from the joint-
ly administered Paper Industry Union Management Pension
Fund (PIUMPF) plan and to cover them under its own Geor-
gia Pacific pension program. This already had been accom-
plished at the Reading, Pennsylvania facility pursuant to a
contract negotiated in the summer of 1986.Having become aware of this development, the Unionsought to reopen the 1984±1987 contract at Kalamazoo to
discuss the matter of pensions. In an exchange of cor-
respondence, the Company took the position that it was will-
ing to discuss all aspects of the pension plan. In a letter from
Annan to then plant manager Norman, Annan sought an ex-
tension of contract coverage under the PIUMPF plan for 5
additional years. At this point, the matter stalled until it re-
surfaced as a Company contract proposal in the negotiations
which began on April 20.In March 1987, in anticipation of difficult ``concession''bargaining on upcoming contracts, the ``Georgia Pacific
Council,'' a collection of local unions representing Georgia
Pacific employees at various locations met in Nashville, Ten-
nessee. At this convention, some local unions agreed, on a
voluntary basis, to participate in a contract ratification voting
procedure described as ``pool'' voting. Because the Respond-
ent was seeking important contract concessions, including the
above-noted removal to the Georgia Pacific pension plan, the
elimination of weekend overtime, and flexibility in the as-
signment of employees, these local Unions with upcoming
contract expirations agreed to pool the vote counts at the var-
ious locations for contract ratification purposes. These loca-
tions were Gilman, Vermont; Woodland, Maine; Taylorville,
Illinois; and Plattsburgh, New York. Annan testified that this
was a procedure under the International constitution whereby
the ratification vote ballots at each location would be sent to
the International where they would be tallied. International
ratification would depend on ratification of the contract by
a majority vote at all five locations. Some of the contracts
at these locations did not expire until the fall of 1987, forinstance, Plattsburgh's expiration date was September 1,1987, and, at the time of the hearing, contracts were still
being negotiated at some locations. Smothers testified that
even if the pool majority voted against their respective con-
tracts, Local 25 could still sign a contract with the Kala-
mazoo facility, but the contract would not have International
approval. However, the record does not deal with the legal
ramifications of a contract not approved by the International.
The Kalamazoo location voted in September 1987 on the im-
plemented contract. However, the record does not disclose ei-
ther the results at Kalamazoo or the pool voting procedure.At the first session on April 20, as noted above, Respond-ent submitted its agenda to the Union, setting out in general
terms, the topics it wanted to discuss in the negotiations. The
agenda described the proposed changes as ``necessary to pro-
vide a modern competitive contract.'' Among the more sig-
nificant topics were the flexibility concept; overtime pay for
weekends and scheduled days off; and pensions. The Union
also submitted an agenda of proposals including, because it
was aware of the Respondent's desire to remove unit em-
ployees from the PIUMPF plan into its own Georgia Pacific
plan, the same proposal it had made in late 1986 to extend
coverage of the unit employees under the PIUMPF plan for
5 years with annual increases in the benefit levels. Annan
asked the Respondent to provide more specific information
about the pension fund transfer, and Wright agreed to pro-
vide it. After a summary review of the respective proposals,
the parties agreed to review each other's agendas and meet
again on April 24.At the April 24 meeting, Wright gave a more detailed ac-count of its proposal to transfer the unit employees to the
Georgia Pacific pension plan. Respondent also provided the
Union with information it had requested concerning the
Georgia Pacific pension plan. This information included a
proposed summary plan description; a proposed pension plan
text; a summary of pension plan provisions; and a compari-
son of the proposed plan with the current plan. Much of the
discussion centered on a comparison of pension benefits
under the two plans and the proposed level of benefits under
the new plan which, as proposed by Respondent, provided
retirement benefits of $26 per month per year of service for
current employees. Same discussion was also devoted to the
Union's proposal to change from the current health benefit
insurance coverage to Blue Cross-Blue Shield and Delta
Dental, who were previous insurers.At the April 30 meeting, the details of Respondent's flexi-bility proposal were revealed. Respondent's concept of work
flexibility provided for unit employees to interchange work
not only among themselves, but with employees from an-
other unit represented by Local 78. Annan took the position
that the Union had no obligation to bargain over any pro-
posal for employees of other bargaining units to perform
work being done by its members because the contract de-
fined the work performed by union members. Annan refused
to discuss or negotiate this matter with the Respondent.10Be- 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Negotiating sessions were held on May 1 and 7, but these ses-sions did not include any substantial discussion of the major sub-
stantive issues, except for some discussion about the desirability of
a meeting to bring together Richard Spitznass, Respondent's director
of employee benefits, and Paul Gross, the union pension specialist,
to discuss the Respondent's pension proposal.12It appears that under the contract, premium pay was paid forwork on Saturday and Sunday, as well as on scheduled days off, re-
gardless of the hours worked previously.13Although the Union complained at various bargaining sessionsabout the Respondent's failure to provide it with the information
necessary to formulate an economic proposal, no unfair labor prac-
tices are alleged except as to the requests made by letter on July 8
and orally on July 15, which refusals I have concluded do not vio-
late the Act.14The caption of the proposal reads in part, ``Because the produc-tivity improvements and savings contained herein are very important
to the mill, unless an acceptable proposal is received from the Union
in the meeting scheduled for July 10, 1987, this offer shall become
the Company's final offer.''cause the contract was about to expire, agreement wasreached to extend the contract indefinitely.At the May 21 bargaining session,11the Respondent sub-mitted to the Union a comprehensive written contract pro-
posal. This proposal included all the relevant language
changes being proposed, specific economic proposals, and
health plan summaries. Specifically included were Respond-
ent's proposal for conversion to the Georgia Pacific pension
fund, interunion flexibility with Local 78 in the utilization of
employees, and the elimination of premium pay except for
time worked in excess of 8 hours per day or 40 hours per
week.12Certain bonuses were provided but no wage in-creases.The next bargaining session took place on June 12. Wrightwas unable to attend, but, as noted above, his superior, David
Reynolds, attended in his place. At the Respondent's request,
Federal Mediator Bob Jackson also attended this session. At
this meeting, the Union submitted to Respondent a written
list of essentially noneconomic proposals, and one which
read ``Non-members of the bargaining unit shall not be per-
mitted to do any work of members of Local 25 United Pa-
perworkers International Union.'' The parties again discussed
bringing together their pension plan experts, Spitznass and
Gross, to review Respondent's pension proposal. The Union
notified Respondent that Gross could not be available until
July 6 or 10.At the June 18 meeting, Wright returned as companyspokesman. This meeting was also attended by Jackson.
Wright provided written responses to various safety demands
and concerns previously voiced by the Union, agreeing to
correct some problems and to study some others. Wright also
expressed his dissatisfaction with the delayed pace of nego-
tiations, which he attributed to the Union, and urged the
Union to make an economic proposal, which it had not yet
done. Annan protested that the Union was unable to make
an economic proposal because it did not have enough infor-
mation on which to base an economic proposal.13Following this meeting, by letter of June 26, Wright sug-gested that Gross and Spitznass meet on July 10 and sug-
gested that questions be posed to them prior thereto so as to
expedite the meeting. The letter also suggests that the Union
submit an economic proposal in advance of the next negoti-
ating meeting, and that if the Union needed more cost infor-
mation, it should request it from either Sullivan or himself.At the July 1 meeting, again attended by Jackson, theUnion began with a discussion of the safety items which it
had proposed. Wright protested that the negotiations were
being delayed with discussions about what he described as``chicken shit'' items, while major issues went unattended.He demanded that the Union make a proposal covering eco-
nomic issues. Although not making such a proposal, the
Union did agree to reduce its demands on vacation pay and
funeral leave and agreed to accept the Respondent's life in-
surance proposal for retirees. Once again, the Union pro-
tested that it could not make an economic proposal because
it lacked the information on which to base such a proposal.
It was at this meeting that the Respondent made what it de-
scribed as its ``final'' proposal.14This was a complete con-tract proposal, and included removal of unit employees to the
Georgia Pacific pension plan; an interunion flexibility pro-
posal; the elimination of premium pay for weekends and
work on scheduled days off not in excess of 8 hours daily
or 40 hours weekly; and a wage increase of 2 percent. Pre-
mium pay had already been eliminated at some Georgia Pa-
cific mills in the south. The Union asked for a list of those
mills, which was provided in a letter dated July 2 from
Wright to Annan. Wright made it clear at this meeting that
the offer of July 1 was to be final and that any modification
was possible only if the Union made proposals acceptable to
the Respondent at the meeting set for July 10, where the
pension fund experts were to meet and discuss the pension
fund issue.The meeting an July 10 was devoted primarily to a discus-sion of removing unit employees to the Georgia Pacific pen-
sion plan. Spitznass, Gross, and other representatives partici-
pated in a discussion about the ramifications that such a
transfer would have on the level of benefits and other related
matters. Federal Mediator Jackson was once again in attend-
ance. Respondent agreed to certain modifications and clari-
fications to the Georgia Pacific pension plan coverage which
are set out in a confirming letter dated July 10 from Wright
to Annan. Respondent agreed to some changes in its pension
proposal, but it does not appear that the Union made any
proposal acceptable to the Respondent. Wright advised the
Union that by its terms, the July 1 proposal became final that
day, July 10, and that because no meaningful proposals had
been made by the Union, the contract offer became final
when the negotiating session of July 10 ended. Wright
agreed to meet with the Union again on July 15, but only
for the purpose of clarifying his final offer and not for the
purpose of negotiation.The July 15 meeting was short, preceded by the confronta-tion set out above at Sullivan's office wherein Annan was
denied access to certain Respondent financial information.
Annan, as he had done before, expressed a willingness to
consider, if proposed by Respondent, an intraunit flexibility
proposal limited in scope to job flexibility within the unit.
The Union adhered to its rejection of Respondent's proposal
to leave PIUMPF for the Georgia Pacific plan, but was pre-
pared to reduce its PIUMPF plan extension proposal from 5
to 3 years so as to make it coextensive with the contract
term. The Union made certain other noneconomic proposals.
However, Wright rejected Annan's efforts to discuss these
matters, maintaining the position he had expressed at the July 119GEORGIA-PACIFIC CORP.10 session, that the July 15 meeting was to explain and clar-ify, but not to negotiate.By letter dated July 16, Sullivan wrote to Annan:We began negotiations on April 20, 1987 and havehad eleven meetings, some with the assistance of the
Federal Mediation Conciliation Service. Our initial eco-
nomic offer was made on May 21, 1987. We repeatedly
asked you to respond to it but since you did not we fol-
lowed it with another offer on July 1st. We modified
that offer on July 10th, and the combination became
our Final Offer on July 10, 1987. As we explained at
the meeting on the 10th, the meeting which was sched-
uled for the 15th was intended to clarify and explain
that offer, not to continue bargaining. Unfortunately,
you treated the meeting on the 15th as if it were just
another bargaining session by introducing different pro-
posals on contract language matters, etc.We believe the negotiations are deadlocked. Becausethe Union did not make an acceptable proposal to the
company in either the meeting of July 10th or July
15th, we are definitely at an impasse. Therefore, we
will terminate the existing labor agreement at 7:00 a.m.
on Wednesday, July 22, 1987, and will implement the
terms of the July 1st proposal, as modified on July
10th, at that time. We will not agree to arbitrate griev-
ances on matters arising after the date of implementa-
tion, since we presume you are taking the position that
the mill will be operating without the benefit of the
nostrike and no-lock out clauses.It is unfortunate that we have been unable to con-vince you and the Union of the seriousness of the situa-
tion. We have explained that the Kalamazoo Division
has been having difficulty competing. Although the
Company remains profitable overall, the financial re-
sults at Kalamazoo are unacceptable. Consequently, the
savings and productivity improvements contained in our
offer are important to the future of the Division. Offer-
ing to verify the Kalamazoo Division's monthly profit
and loss records by having two employees examine the
actual monthly statements, as a response to you [sic] re-
quest for data, should indicate the seriousness that the
Company has given to this matter. From your long ex-
perience you know that only those employers with seri-
ous competitive problems have been willing to provide
this type of information to their unions. Although we
have not and are not pleading the inability to pay, we
did offer to verify what we said, i.e. that we had oper-
ating losses for the past two years. We proposed a rea-
sonable method of proving that, even though we are not
positive that we were legally bound to do so. It is un-
fortunate that the method we offered for the disclosure
was unacceptable since you refused to commit to the
confidentiality required and insisted that you personally
participate in the process. We continue to believe that
our method was a reasonable verification method.We have attempted to provide relevant informationto you. All that this has accomplished so far, however,
is to generate additional requests for data at a stage of
negotiations where we were expecting the process to
end, not to move into an endless debate on accounting
methods and answer questions about whether or not wehave paid our bills on time. We have never claimedthat the Company or the Division is close to bank-
ruptcy. Although we have not pled inability to pay, we
did offer to verify what we had said. It appears to us
that the union's requests for information are designed to
provoke a legal confrontation or delay bargaining or
both.Rather than concentrate on the negotiations and man-agement of the Division, we have been forced to spend
significant management time and effort responding to
your numerous unfair labor practice charges. While the
merits of your charges were being considered by the
N.L.R.B., you have been unwilling to discuss important
concepts like the Flexibility Concept. The Company
filed its charge against the union only after our legal
analysis of the union charges made it clear that the
union was illegally refusing to bargain about the Flexi-
bility Concept.Another indication of the Union's apparent lack ofconcern about reaching agreement at Kalamazoo is the
fact that the Union had not made a complete economic
proposal since the agenda exchange on April 20, 1987,
which is nearly three months ago. I recognize that the
Union made a few economic proposals on July 1st, but
you have not given us a complete proposal on econom-
ics since April. The effect of the Union's current pro-
posal would be to increase our costs substantially,
which would only make it that much more difficult for
us to compete effectively. We are unwilling to add new
costs to our operation which will make competition
even more difficult.In a Negotiation Update posted by the Union onJune 22nd, there was a statement that ``there are no ne-
gotiations on the Company's part, only demands for
things they don't realize the impact of.'' We deny that
that is an accurate statement. The Company realizes the
impact of its proposals and, for the matter, has nego-
tiated in good faith. The seriousness of our proposals
is only a result of the need to make the Kalamazoo Di-
vision more competitive.Although we are willing to meet at reasonable timesand dates to answer questions about our offer, we are
standing on our offer. Your proposal was completely
unacceptable and we have no changes to propose in our
offer. We regret that we were unable to reach agree-
ment.As set out in this letter, the Respondent implemented its finaloffer on July 22. No further discussions were held until, at
the urging of Federal Mediator Jackson, a meeting took place
on September 15. Annan advised Jackson that the Union was
preparing to make a proposal. However, at the meeting, the
Union had no written proposal to offer but, after a long cau-
cus, made an oral proposal including both economic and
noneconomic items, except that no specific wage increase
was proposed, only that it be ``substantial'' over the 3 years
of the contract. The Union in its April 20 agenda had pro-
posed a ``very substantial wage increase'' for all employees
and concedes that there is no way the Company can ascertain
the amount of the Union's wage demand. Thus, the proposal
was not substantially different from the Union's April 20
agenda. It did, however, propose to spread cost items, such 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15Taft Broadcasting Co., 163 NLRB 475 (1967), affd. 395 F.2d622 (D.C. Cir. 1968).16Because I have concluded that Respondent did not unlawfullyrefuse to bargain with the Union by refusing to provide information
as alleged in the complaint, any argument that a lawful impasse
could be tainted by such refusals to provide information is mis-
placed.17It has not been alleged, and I have not considered, whether thecontent of the Respondent's proposals were so onerous as to con-
clude that Respondent's adherence to them thereby constitutes bad-
faith bargaining.as shift differentials, vacation pay and life insurance over the3 years of the contract rather than in the first year of the
contract. Neither did the Union's proposals nor any discus-
sion on September 15 suggest that the Union was departing
from its original position of rejecting those Company pro-
posals concerning intraunion flexibility; the removal of unit
employees from the PIUMPF plan; or the elimination of
overtime pay for weekends and scheduled days off which did
not exceed 8 hours per day or 40 hours per week.2. Discussion and analysisIt is well established that after an impasse in negotiationshas been reached, an employer may lawfully implement its
final proposal.15The issue to be resolved in the instant caseis whether or not impasse had been reached so as to justify
Respondent's implementation of its final proposal on July
22.16In determining whether impasse has been reached, severalfactors are normally reviewed. In the Taft case, the Board setout some of these considerations as follows:Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith of the
parties in negotiations, the length of negotiations, the
importance of the issue or issues as to which there is
disagreement, the contemporaneous understanding of
the parties as to the state of negotiations are all relevant
factors to be considered in deciding whether an impasse
in bargaining existed.Prior to the outset of the 1987 negotiations, the Union wasaware that very important concessions were being sought by
the Respondent.17The Georgia Pacific Council met to dis-cuss the common problems posed by the concessions being
sought by the Respondent in negotiations. Not the least of
these was a removal of unit employees to the Georgia Pacific
pension plan, which had already been accomplished at the
Reading mill. Early on, the Union attempted to circumvent
negotiations on that matter by proposing a 5-year extension
of the PIUMPF pension agreement, but without success. It it
obvious that pensions are important contract issues, because
by definition they involved the future financial security of
employees after their working lives have ended.A second very important issue was the matter ofintraunion flexibility in the work assignment of unit employ-
ees between Local 78 and Local 25. This involved the basic
question of work jurisdiction. Stripped of its externals, it
would have meant that Local 78 could thereafter do jobs pre-
viously performed exclusively by Local 25 and vice versa
and the General Counsel's contention that interunit flexibility
was not a significant item defies common sense.A third significant issue was the matter of eliminatingovertime for work performed on weekends and on scheduled
days off. This would have meant a substantial reduction in
wages. No great labor relations expertise is needed to realize
that these areas of retirement security (pensions), job security(flexibility concept), and wages (elimination of overtime) are
top priority items in the negotiation of any labor agreement.
No less is true in the instant case.Turning to the flexibility concept, the Union took the posi-tion at the outset of negotiations that it was not obligated to
discuss or negotiate the issue of interunion flexibility in the
utilization of employees. Not only did the Union refuse to
negotiate on that subject, but it filed an unfair labor practice
charge against Respondent for attempting to force bargaining
on what it regarded as a permissive bargaining subject. How-
ever, that charge was dismissed by the Board on July 22 and,
as noted above, that matter was resolved in favor of the Re-
spondent when its charge was sustained, complaint issued,
and the case was settled. Clearly, impasse was reached early
on as to flexibility, because the Union had refused from the
start, to countenance even a discussion of the matter.Turning to the proposal to transfer the unit employees intothe Georgia Pacific pension plan, the Union had attempted
to forestall any discussion of it by proposing a 5-year exten-
sion of the PIUMPF plan even before bargaining on the new
contract had begun. Once in negotiations, the Union made
various demands for information to compare the level of ben-
efits under the respective pension plans. Starting with the
second session on April 24, information was provided to the
Union on this proposal, including a summary plan descrip-
tion, Federal tax documents, funding information, financing
information, and the like. However, it cannot be disputed that
at no time did the Union ever move from its original rejec-
tion of that proposal or its own position that the PIUMPF
plan should be retained. The Union's only concession was to
offer a 3-year rather than the 5-year extension of the
PIUMPF plan so as to make it coextensive with the term of
the contract.Likewise, the elimination of certain overtime was pre-sented as a part of Respondent's agenda at the first meeting
on April 20. The Union opposed it from the start and asked
for information about its application at other mills. This in-
formation was provided to the extent that it was available,
and although discussions were extensive throughout bargain-
ing, they produced no agreement. The Union's position at the
time of implementation on July 22 was the same as its posi-
tion at the time negotiations began. Apart from overtime, the
Union never made any specific wage proposal at all, and
made an incomplete economic proposal only on September
15, at the urging of the Federal mediator and Respondent.
Even then, it made no wage proposal except for ``substan-
tial'' percentage increases over the 3 years of the contract.
The Union's position was always that it never had enough
information to make intelligent proposals on economic items.
I have concluded that the Union was provided with all the
information to which it was legally entitled; it may not fore-
stall discussions on basic economic issues by seeking more.
It had enough to make an economic proposal. To hold other-
wise contemplates an endless quest. Meaningful bargaining
on basic economic issues could be delayed in this fashion by
either party and could effectively preclude ever reaching
agreement on a contract. Thus, I conclude that any failure to 121GEORGIA-PACIFIC CORP.18If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.more fully explore the basic matter of wages was due to theunwillingness of the Union ever to make a specific wage
proposal and thus the Union has, by its own action, pre-
cluded agreement on this very basic contract matter.A review of the case law reveals that impasse is reachedwhen it is clear that further bargaining on significant issues
would be futile. It is not necessary to be deadlocked on
every bargaining issue, but unresolved issues must be signifi-
cant. Taft Broadcasting, supra; Western Newspaper Pub-lishing Co., 269 NLRB 355 (1984); E.I. du Pont & Co
.,268 NLRB 1075 (1984). Here, the Union was being asked
to make major economic contract concessions. These were
significant issues, understandably resisted, however no
progress was made on any of these major items throughout
any of the nine bargaining sessions. In my opinion, further
negotiations would not have produced agreement on any of
the significant, indeed crucial contract matters treated above,
and the parties were aware of their stalemate on these issues
since they persisted from start to finish to date.Another factor which promoted the impasse here was theexistence of pool voting. Under these voting procedures,
until the votes of the other Georgia Pacific locations were
tallied, it was not possible to ascertain whether the contract
would be ratified by the International Union. Because thePlattsburgh, New York, contract did not expire until Sep-tember 1, no contract with International approval could beexecuted until at least then, because the votes from all loca-
tions were to be pooled and tallied. This delay was inherent,
despite representations by the Union that Local 25 could
have signed a contract without International approval.In summary, I conclude that impasse had been reached bythe end of the July 10 bargaining session and that, thereafter,
Respondent was privileged to implement its final contract
offer on July 22.CONCLUSIONOF
LAWRespondent has not engaged in any conduct violative ofthe Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended18ORDERThe complaint is dismissed in its entirety.